              Case 1:20-cr-00174-DAD-BAM Document 10 Filed 09/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-MJ-00106 EPG
12                                  Plaintiff,            ORDER UNSEALING COMPLAINT
13                           v.
14   MARIO ROJO-ALANIZ, et al.,
15                                  Defendants.
16            The United States having applied to this Court for a complaint and arrest warrant in the above-
17   captioned proceedings and having applied for the complaint and warrant to remain under seal in order to
18   prevent the destruction of evidence and flight of the target of the investigation, and the arrest warrants
19   with respect to Mario Rojo-Alaniz, Julio Jimenez, Francisco Vega-Guzman, and Jose Gutierrez-Callardo
20   now having been executed and the need for sealing with respect to those defendants has ceased;
21            IT IS ORDERED that the complaint and arrest warrant filed in the above-entitled matter shall be
22   unsealed; the United States shall file a copy of the complaint on the public docket that is redacted to
23   conceal the identity of the co-defendant who has not yet been apprehended. The unredacted complaint
24   shall remain sealed.
25

26   IT IS SO ORDERED.
27
     Dated:     September 30, 2020                                 /s/   Sheila K. Oberto              .
28                                                      UNITED STATES MAGISTRATE JUDGE

      Order Unsealing Complaint and Arrest                1
      Warrant
         Case 1:20-cr-00174-DAD-BAM Document 10 Filed 09/30/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Order Unsealing Complaint and Arrest   2
     Warrant
